Title: To Thomas Jefferson from Waters Clark, 25 January 1808
From: Clark, Waters
To: Jefferson, Thomas


                  
                     New Orleans 25 January 1808
                  
                  We the subscribers merchants of this city and masters of vessels now in this Port beg leave with all due respect to state that we have known Captain Thomas Pollock either personally or by reputation for two years past during which time he commanded the Ship  Thomas Jefferson of this Port in the trade from hence to Europe: that he is of a respectable family and has always born the character of a thorough bold Seaman; and of a man of steady correct conduct: As such we recommend him as a fit person to command the revenue cutter on this station.
                  
                  
                     Waters Clark
                        
                     [and 60 other signatures]
                  
               